Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 1 of 20 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


GLENN ESPRIT and
SONNEL ESPRIT,

              Plaintiffs,                     Case No.:
v.

                                              CLASS ACTION ALLEGATIONS
DANIEL MULLINS TRUCKING, INC.

           Defendant.
__________________________________/

             CLASS COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiffs, GLENN ESPRIT and SONNEL ESPRINT, by and

through their undersigned counsel and sue Defendant, DANIEL MULLINS

TRUCKING, INC., and states as follows:

                            JURISDICTION AND VENUE

        1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1367.

        2.    Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division because a substantial part of the events giving

rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. 1391(b).



                                     Page 1 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 2 of 20 PageID 2




                                       PARTIES

      3.     Plaintiff, GLENN ESPRIT, is a resident of Hillsborough County,

Florida.

      4.     Plaintiff, SONNEL ESPRIT, is a resident of Pasco County, Florida.

      5.     Defendant, DANIEL MULLINS TRUCKING, INC., is a Florida Profit

Corporation authorized and doing business in this Judicial District. At all times

material, Defendant employed the requisite number of employees (approximately

100) and, therefore, is an employer as defined by the Title VII of the Civil Rights

Act of 1964, the Florida Civil Rights Act, and 42 U.S.C. §1981.

      6.     At all times material, Plaintiffs were applicants for employment of

Defendant within the meaning of the Title VII of the Civil Rights Act of 1964 and

the Florida Civil Rights Act, and 42 U.S.C. §1981.

                            GENERAL ALLEGATIONS

      7.     At all times material, Defendant acted with malice and reckless

disregard for Plaintiffs’ federal and state protected rights.

      8.     Plaintiffs have retained the undersigned counsel to represent them in

this action and are obligated to pay them a reasonable fee for their services.

      9.     Plaintiffs requests a jury trial for all issues so triable.




                                      Page 2 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 3 of 20 PageID 3




                     ADMINISTRATIVE PREREQUISITES

      12.    On July 6, 2020, Plaintiff Glenn Esprit timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”)

and the Florida Commission on Human Relations (“FCHR”).

      13.    On January 11, 2021, the EEOC issued a Dismissal and Notice of

Rights related to Plaintiff’s Charge of Discrimination. This Complaint has been

filed within ninety (90) days of the issuance of the Dismissal and Notice of Rights;

therefore, Plaintiff has met all conditions precedent to filing this Complaint.

      14.    On July 6, 2020, Plaintiff Sonnel Esprit timely filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”)

and the Florida Commission on Human Relations (“FCHR”).

      15.    On January 11, 2021, the EEOC issued a Dismissal and Notice of

Rights related to Plaintiff’s Charge of Discrimination. This Complaint has been

filed within ninety (90) days of the issuance of the Dismissal and Notice of Rights;

therefore, Plaintiff has met all conditions precedent to filing this Complaint.

      16.    Plaintiffs   have   satisfied   all    conditions   precedent,   therefore

jurisdiction over this claim is appropriate pursuant to Chapter 760, Florida Statutes,

because more than one-hundred and eighty (180) days have passed since the filing

of the Charges.


                                     Page 3 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 4 of 20 PageID 4




                           FACTUAL ALLEGATIONS

      17.    Defendant is a trucking company, providing local dump truck

deliveries within the State of Florida.

      18.    Defendant employs approximately 100 individuals.

      19.    According to Defendant’s job fair postings, it requires the following

for its CDL positions:

             (a)   Must be 21 years old;

             (b)   Have at least 2 years CDL experience

             (c)   Able to pass 25-mile Road Test;

             (d)   No more than 3 accidents/violations within the last 3 years;

             (e)   Less than 1 hr. commute home from terminal;

             (f)   DOT guidelines re: communicating in English.

      20.    According to Defendant’s website, the following minimum

qualifications are required for CDL Class A and Class B Heavy Truck drivers:

             (a)   Be at least 21 years of age;

             (b)   Be able to read, write, and communicate in English as described
                   by D.O.T. guidelines;

             (c)   Have at least two (2) years driving experience within the last
                   seven (7) years under a D.O.T. certified carrier with Class (A or
                   B) vehicles;

             (d)   Have no more than 4 jobs in the last 7 years;

                                     Page 4 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 5 of 20 PageID 5




             (e)   Have no alcohol or drug related convictions in the last ten (10)
                   years;

             (f)   Have never tested positive for drugs or alcohol under DOT
                   guidelines;

             (g)   Have no more than a combination of 2 moving violations
                   within the last 3 years;

             (h)   No (at fault) preventable accidents within last 7 years;

             (i)   No speeding tickets in any motor vehicle at or above 15 mph
                   over the posted speed limit in the last 3 years;

             (j)   No Careless or Reckless driving convictions within last 3 years;

             (k)   Must be able to pass a D.O.T. physical examination, Drug Test,
                   and be in physical condition to perform all essential functions
                   required by driver’s job description;

             (l)   Have no disqualifying offenses or score per the 2010 CSA/PSP
                   which prohibits you from operating a commercial vehicle;

             (m)   Class-A license drivers must be able to operate a manual
                   transmission;

             (n)   Pass a mandatory 25-mile Road Test;

             (o)   Because our drivers are Home Daily, Applicants must live
                   within one (1) hour from our terminal locations.

      21.    Plaintiffs met all of Defendant’s posted job qualifications.

      22.    Defendant asserts that “only a small fraction” of applicants meets its

requirements and the highest hiring rate that it has had in the last 4 years is 19%.




                                     Page 5 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 6 of 20 PageID 6




      23.    Defendant continues to encourage drivers to apply for its many open

positions and holds job fairs offering $3,000 signing bonuses to new company

drivers.

                          FACTUAL ALLEGATIONS
                          (as to Plaintiff Glenn Esprit)

      24.    Plaintiff Glenn Esprit is a 48-year-old Black male and a veteran of the

United States Army, 82nd Airborne Division where he served three (3) tours in Iraq

as a Paratrooper.

      25.    On March 28, 2020, Plaintiff Glenn Esprit spoke with Meredith

McLane (Human Resources Manager) about a potential Driver position with

Defendant.    They spoke at length about Plaintiff’s work experience and his

impeccable driving record with no citations or legal issues.

      26.    On May 18, 2020, Plaintiff Glenn Esprit took a driving test/road test

for Defendant.

      27.    Dana Coleman (Safety Manager) informed Plaintiff Glenn Esprit that

he passed the test and would next have to take a urine drug screening.

      28.    After taking the driving test, Plaintiff Glenn Esprit interviewed with

McLane.     During the interview, McLane appeared uneasy and had a coarse

attitude toward Plaintiff Glenn Esprit that made him feel uncomfortable.

Nevertheless, they discussed Plaintiff Glenn Esprit’s work history, the type of

work that Defendant did, and all of the work that was available with the company.

                                    Page 6 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 7 of 20 PageID 7




      29.   At one point during the interview, McLane asked Plaintiff Glenn

Esprit what his wife did for a living. Stunned, Plaintiff Glenn Esprit told her that

his wife is a physician. McLane did not respond, just smirked at Plaintiff Glenn

Esprit and nodded.

      30.   On May 20, 2020, Plaintiff Glenn Esprit received an email from

McLane stating that “we are going to move forward with other applicants.”

      31.   On May 21, 2020, Plaintiff Glenn Esprit emailed McLane, reminded

her of his veteran status, that the company was still posting hiring signs at its

terminal and online, and asked the specific reason as to why he was not hired.

      32.   On May 22, 2020, McLane responded to Plaintiff Glenn Esprit’s email

and stated: “DMT selected the most qualified applicants to move forward.”

      33.    Each time that an employer or other entity runs the information from

Plaintiff’s driver’s license, Plaintiff receives a letter from the Department of

Transportation. Plaintiff Glenn Esprit did not receive a letter notifying him that

Defendant ran my license.

                           FACTUAL ALLEGATIONS
                          (as to Plaintiff Sonnel Esprit)

      34.   Plaintiff Sonnel Esprit is a 28-year-old Black male.

      35.   On April 23, 2020, Plaintiff Sonnel Esprit applied for a Driver position

with Defendant.



                                    Page 7 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 8 of 20 PageID 8




      36.     Shortly thereafter, Meredith McLane emailed Plaintiff Sonnel Esprit

and stated that his application was sent back, requesting more information.

      37.     Plaintiff Sonnel Esprit updated the information and emailed McLane

informing her of the same.

      38.     McLane responded and stated that what Plaintiff Sonnel Esprit

provided was “plenty” and asked for “a day or so” to process and qualify it.

      39.     On the morning of April 24, 2020, McLane called Plaintiff Sonnel

Esprit to conduct an interview, go over his application, and discuss his driving

experience.

      40.     After the discussion, McLane offered Plaintiff Sonnel Esprit the

position with an anticipated start date of May 11, 2020, pending his drug test,

driving test, and orientation.

      41.     On April 24, 2020 Plaintiff Sonnel Esprit received an email from

McLane stating that “we are going to move forward with other applicants.”

      42.     On April 25, 2020, Plaintiff Sonnel Esprit responded to McLane’s

email and asked for an explanation or reasoning as to why he was offered the job

and now the company was withdrawing the offer.

      43.     On April 27, 2020, McLane responded: “I can appreciate that.

Unfortunately, we don’t discuss why an application does not move on to the next

phase.”


                                    Page 8 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 9 of 20 PageID 9




                        CLASS ACTION ALLEGATIONS

      44.    Plaintiffs reallege and incorporate paragraphs one (1) through forty-

three (43) as though set forth fully herein.

      45.    Plaintiffs bring this action on behalf of themselves and all others

similarly situated, pursuant to Rule 23, Federal Rules of Civil Procedure (“Rule

23”). This action satisfies the numerosity, commonality, typicality, adequacy,

predominance, and superiority requirements of Rule 23.

      46.    Pursuant to Rule 23, Federal Rules of Civil Procedure, Plaintiffs bring

this case as a class action on behalf of all Black and/or African American qualified

applicants for employment with Defendant for a Company Driver (CDL) position

who were not hired during the statutory period.

      47.    This action is properly maintainable as a class action because the

requirements of Federal Rules of Civil Procedure 23(a), Rule 23(b)(1), (2), and (3)

are met as follows:

      48.    Numerosity/Impracticability of Joinder. The Class is so numerous

that joinder of all members is impracticable. Upon information and belief, the

Class has more than 100 members, thus joinder of those class members would be

difficult, inconvenient, and inefficient. Moreover, the disposition of the claims of

the Class in a single action will provide substantial benefits to all parties and the

Court by resolving the issues concerning Defendant’s violations federal and state


                                     Page 9 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 10 of 20 PageID 10




anti-discrimination laws in one forum, thus preserving judicial economy.

      49.    Commonality. Defendant engaged in a common course of conduct

toward Plaintiffs and members of the Class by denying employment to qualified

Black and/or African American applicants due to race. There are questions of law

and fact common to Plaintiffs and members of the Class. These common questions

of law and fact include, but are not limited to, the following:

             (a)   Whether Defendant violated Section 1981, Title VII, and the
                   FCRA by systematically denying Black and/or African
                   American applicants employment due to their race;

             (b)   Whether Defendant has engaged in a pattern or practice of
                   discriminating against Black and/or African American
                   applicants; and

             (c)   Whether Plaintiffs are entitled to back pay, front pay, interest,
                   compensatory damages, punitive damages, declaratory relief,
                   injunctive relief, and attorneys’ fees and costs for Defendant’s
                   violations of the law.

      50.    The above-referenced legal and factual questions related to all of the

class members and those legal questions are substantially related to resolving this

litigation. Stated differently, Defendant’s course of conduct in violating Section

1981, Title VII, and the FCRA affects all class members and the elements of the

aforementioned causes of action are shared by all class members.

      51.    Plaintiffs’ contentions are capable of class-wide resolution, such that

the determination of the truth or falsity of the claims will revolve around an issue

that is central to the validity of each one of the claims in one stroke. Whether
                                    Page 10 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 11 of 20 PageID 11




Defendant violated Section 1981, Title VII, and the FCRA by (1) denying Black

and/or African American applicants initial employment due to their race. In other

words, answers to these questions will determine, in “one stroke,” which side will

win the case.

      52.    Typicality. Plaintiffs’ claims are typical of the claims of the Class.

Plaintiffs’ claims, like the claims of the Class, arise out of the same common course

of conduct by Defendant and are based on the same legal and remedial theories.

Specifically, Plaintiffs, like the class members, were denied initial employment due

to their race. Plaintiffs, like the class members, have been damaged by Defendant’s

violations of Section 1981, Title VII, and the FCRA.

      53.    The relief sought is typical and outlined in the Prayer for Relief below.

      54.    Adequacy. Plaintiffs will fairly and adequately protect the interests

of the Class. Plaintiffs understand the issues in this case and are committed to

vigorously pursuing this claim on behalf of the Class. Plaintiffs have suffered the

damages alleged and have no interests antagonistic to the interest of any other

Class members.

      55.    Plaintiffs have retained competent and capable legal counsel with

experience in class action litigation, including race discrimination claims and

related class and collective action litigation. Plaintiffs and counsel are committed

to prosecuting this action vigorously on behalf of the Class, and neither have


                                    Page 11 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 12 of 20 PageID 12




interests that are contrary to, or that conflict with, those of the proposed Class.

      56.    Defendant has no unique defenses against Plaintiff that would

interfere with Plaintiff’s representation of the Class.

      57.    FRCP 23(b)(1). This action is properly maintainable as a class action

under Rule 23(b)(1), Federal Rules of Civil Procedure, because the prosecution of

separate actions by, or against, members of the class would create a risk of

inconsistent adjudications regarding individual class members that would

establish incompatible standards of conduct for Defendant, the party opposing the

class. Thus, a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

      58.    Additionally, prosecuting separate actions by individual members of

the Class would create the risk of adjudications with respect to individual class

members that, as a practical matter, would be dispositive of the interests of the

other members not parties to the individual adjudications.                 Moreover,

individualized litigation would significantly increase the delay and expense to all

parties and to the Court. A Class action presents far few management difficulties

and provides the benefits of adjudication, economies of scale, and comprehensive

supervision by a single court.

      59.    The central question in this litigation is whether Defendant denied

initial employment to Black and/or African American applicants due to their race.


                                     Page 12 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 13 of 20 PageID 13




Stated differently, whether Defendant engaged in a pattern or practice of

discriminating against job applicants based on their race.

      60.    FRCP 23(b)(2). This action is also properly maintainable as a class

action under Rule 23(b)(2), Federal Rules of Civil Procedure.

      61.    Defendant is alleged to have violated Section 1981, Title VII, and the

FCRA and acted on grounds generally applicable to the Class, thereby making

final injunctive relief and corresponding declaratory relief with respect to the Class

appropriate on a class-wide basis.       Defendant has maintained a practice of

violating federal and state law in its hiring decisions. As such, Defendant has

acted or refused to act on grounds that apply generally to the Class.

      62.    The monetary relief Plaintiffs seek either flows from and/or is

incidental to the declaratory relief sought, as it flows directly from the ordering of

such declaratory relief and can be calculated in a simple, objective, and mechanical

manner.

      63.    FRCP 23(b)(3). This action is also properly maintainable as a class

action under FRCP 23(b)(3). The questions of law and fact common to all members

of the class predominate over questions affecting only individual members and a

class action is superior to other available methods for the fair and efficient

resolution of this controversy.

      64.    Defendant engaged in a common course of conduct toward Plaintiffs


                                    Page 13 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 14 of 20 PageID 14




and members of the Class. The common issues arising from this conduct that

affect Plaintiffs and members of the Class predominate over any individual issues.

Adjudication of these common issues in a single action has important and

desirable advantages of judicial economy.           By resolving the common issues

described above in a single class proceeding, each member of the proposed class

will receive a determination of whether Defendant violated his or her rights under

Section 1981, Title VII and the FCRA and whether a remedy should be provided

under those laws. Moreover, by resolving the dominant, central, and overriding

issues as to whether Defendant has violated the Class members’ rights, Defendant

will not have to face multiple claims related to the issue.

      65.    A class action is the superior method for the fair and efficient

adjudication of this controversy. Class-wide adjudication is a superior manner of

compelling Defendant to comply with the federal and state anti-discrimination

laws. The interest of individual members of the Class in individually controlling

the prosecution of separate claims against Defendant is small, as the denial of

employment opportunities based on race is a common problem that that affects all

members of the affected applicants and a common resolution of Defendant’s

violations of the law will result in far greater certainty for Defendant’s Black and

African American applicants

      66.    Management of these claims in a Class is likely to present significantly


                                    Page 14 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 15 of 20 PageID 15




fewer difficulties than are presented in many individual class claims because the

relief requires uniform treatment between prevailing plaintiffs. Class treatment is

superior to multiple individual lawsuits or piecemeal litigation because it

conserves judicial resources, promotes consistency and efficiency of adjudication,

provides a forum for small claimants, and deters illegal activities. There will be

no significant difficulty in the management of this case as a class action.

       67.    Upon information and belief, there is no other existing lawsuit

instituted by members of the Class raising these allegations prior to the time that

this Complaint is filed.

                                   COUNT I
             42 U.S.C. §1981 DISCRIMINATION (as to both Plaintiffs)

       68.    Plaintiffs reallege and incorporate paragraphs one (1) through forty-

three (43) as though set forth fully herein.

       69.    Plaintiffs, Black males, are members of a protected class.

       70.    By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiffs on account of their race

by failing to hire Plaintiffs.

       71.    Defendant’s adverse employment acts toward Plaintiffs were

motivated by race-based considerations.

       72.    Defendant’s unlawful and discriminatory employment practices

toward Plaintiffs were intentional.

                                      Page 15 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 16 of 20 PageID 16




       73.       Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federal-protected rights

of Plaintiffs.

       74.       Defendant knew or should have known of the discrimination.

       75.       As a result of Defendant’s unlawful discrimination, Plaintiffs have

suffered and continue to suffer damages.

       WHEREFORE, Plaintiffs prays for the following damages against

Defendant:

                 a.    Back pay and benefits;

                 b.    Interest on back pay and benefits;

                 c.    Front pay and benefits;

                 d.    Compensatory damages for emotional pain and suffering,

                 e.    Punitive damages;

                 f.    Attorneys’ fees and costs;

                 g.    Injunctive relief;

                 h.    For any other relief this Court deems just and equitable.

                               COUNT II
          TITLE VII – RACE DISCRIMINATION (as to both Plaintiffs)

       76.       Plaintiffs reallege and incorporate paragraphs one (1) through forty-

three (43) as though set forth fully herein.



                                        Page 16 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 17 of 20 PageID 17




       77.       Plaintiffs, Black males, are members of a protected class under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

       78.       By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiffs on account of their race

by failing to hire Plaintiffs.

       79.       Defendant’s adverse employment acts toward Plaintiffs were

motivated by race-based considerations.

       80.       Defendant’s unlawful and discriminatory employment practices

toward Plaintiff were intentional.

       81.       Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federal-protected rights

of Plaintiffs.

       82.       As a result of Defendant’s unlawful discrimination, Plaintiffs have

suffered and continue to suffer damages.

       WHEREFORE, Plaintiffs prays for the following damages against

Defendant:

                 a.    Back pay and benefits;

                 b.    Interest on back pay and benefits;

                 c.    Front pay and benefits;

                 d.    Compensatory damages for emotional pain and suffering,


                                       Page 17 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 18 of 20 PageID 18




              e.     Punitive damages;

              f.     Attorneys’ fees and costs;

              g.     Injunctive relief;

              h.     For any other relief this Court deems just and equitable.

                             COUNT III
          FLORIDA CIVIL RIGHTS ACT – RACE DISCRIMINATION

       83.    Plaintiffs reallege and incorporate paragraphs one (1) through forty-

three (43) as though set forth fully herein.

       84.    Plaintiffs, Black males, are members of a protected class under Florida

Civil Rights Act.

       85.    By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiffs on account of their race

by failing to hire Plaintiffs.

       86.    Defendant’s adverse employment acts toward Plaintiffs were

motivated by race-based considerations.

       87.    Defendant’s unlawful and discriminatory employment practices

toward Plaintiffs were intentional.

       88.    Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiffs.


                                      Page 18 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 19 of 20 PageID 19




      89.    As a result of Defendant’s unlawful discrimination, Plaintiffs have

suffered and continue to suffer damages.

      WHEREFORE, Plaintiffs prays for the following damages against

Defendant:

             a.     Back pay and benefits;

             b.     Interest on back pay and benefits;

             c.     Front pay and benefits;

             d.     Compensatory damages for emotional pain and suffering,

             e.     Punitive damages;

             f.     Attorneys’ fees and costs;

             g.     Injunctive relief;

             h.     For any other relief this Court deems just and equitable.

                            DEMAND FOR JURY TRIAL

      90.    Plaintiffs, GLENN ESPRIT and SONNEL ESPRIT, demand a trial by

jury on all issues so triable.

      DATED this 9th day of April 2021.

                                         FLORIN GRAY BOUZAS OWENS, LLC

                                         /s/ Gregory A. Owens___________________
                                         GREGORY A. OWENS, ESQUIRE
                                         Florida Bar No.: 51366
                                         greg@fgbolaw.com
                                         WOLFGANG M. FLORIN, ESQUIRE
                                         Florida Bar No.: 907804

                                     Page 19 of 20
Case 8:21-cv-00855-VMC-CPT Document 1 Filed 04/09/21 Page 20 of 20 PageID 20




                                   wolfgang@fgbolaw.com
                                   16524 Pointe Village Drive
                                   Suite 100
                                   Lutz, Florida 33558
                                   (727) 254-5255
                                   (727) 483-7942 (fax)
                                   Trial Attorneys for Plaintiff




                                Page 20 of 20
